                      1   BAKER BOTTS L.L.P.                             KEKER, VAN NEST & PETERS LLP
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice) ROBERT A. VAN NEST - # 84065
                      2   kurt.pankratz@bakerbotts.com                   rvannest@keker.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice) LEO L. LAM - # 181861
                      3   chad.walters@bakerbotts.com                    llam@keker.com
                          James C. Williams (SBN 24075284) (Pro Hac Vice)MATTHEW M. WERDEGAR - # 200470
                      4   james.williams@bakerbotts.com                  mwerdegar@keker.com
                          Harrison G. Rich (SBN 24083730) (Pro Hac Vice) MICHELLE YBARRA - # 260697
                      5   harrison.rich@bakerbotts.com                   mybarra@keker.com
                          Clarke Stavinoha (SBN 24093198) (Pro Hac Vice) JAY RAPAPORT - # 281964
                      6   clarke.stavinoha@bakerbotts.com                jrapaport@keker.com
                          Morgan Grissum (SBN 24084387) (Pro Hac Vice) BAILEY W. HEAPS - # 295870
                      7   morgan.grissum@bakerbotts.com                  bheaps@keker.com
                          Bryan D. Parrish (SBN 24089039) (Pro Hac Vice) DAVID J. ROSEN - # 296139
                      8   bryan.parrish@bakerbotts.com                   drosen@keker.com
                          2001 Ross Avenue, Suite 700                    KATIE LYNN JOYCE - # 308263
                      9   Dallas, TX 75201                               kjoyce@keker.com
                          Tel: (214) 953-6500/Fax: (214) 953-6503        ANNA A. PORTO - # 319903
                     10                                                  aporto@keker.com
                          Wayne O. Stacy (SBN 341579)                    633 Battery Street
                     11   wayne.stacy@bakerbotts.com                     San Francisco, CA 94111-1809
BAKER BOTTS L.L.P.




                          101 California Street, Suite 3600              Telephone:     415 391 5400
                     12   San Francisco, CA 94111                        Facsimile:     415 397 7188
                          Tel: (415) 291-6206/Fax: (415) 291-6306
                     13                                                  Attorneys for Defendant
                          Jennifer C. Tempesta (SBN 4397089) (Pro Hac     ZSCALER, INC.
                     14   Vice)
                          jennifer.tempesta@bakerbotts.com
                     15   30 Rockefeller Plaza
                          New York, NY 10112
                     16   Tel: (212) 408-2500/Fax: (212) 408-2501

                     17   Attorneys for Plaintiff
                          SYMANTEC CORPORATION and
                     18   SYMANTEC LIMITED

                     19                       UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
                     20

                     21   SYMANTEC CORPORATION and               Case No. 3:17-CV-04414-JST
                          SYMANTEC LIMITED,
                     22                                          STIPULATED REQUEST AND
                                          Plaintiffs,            [PROPOSED] ORDER DISMISSING
                     23                                          SYMANTEC’S CLAIMS AS TO U.S.
                                vs.                              PATENT NOS. 6,285,658; 7,360,249; AND
                     24                                          9,525,696 WITH PREJUDUCE
                          ZSCALER, INC,
                     25                   Defendant.             Date Filed: June 22, 2017
                     26                                          Trial Date: Not set

                     27

                     28

                                            STIPULATED REQUEST - Case: 3:17-cv-04414-JST
                      1           Plaintiffs Symantec Corporation and Symantec Limited (collectively, “Symantec”) and

                      2    Defendant Zscaler, Inc. (“Zscaler”), by and through their respective counsel, hereby stipulate

                      3    and agree as follows:

                      4           WHEREAS, Symantec and Zscaler have stipulated and agreed to dismiss Symantec’s

                      5    claims as to U.S. Patent Nos. 6,285,658; 7,360,249; and 9,525,696 with prejudice;

                      6           NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE TO

                      7    request an order from the Court dismissing Symantec’s claims as to U.S. Patent Nos. 6,285,658;

                      8    7,360,249; and 9,525,696 with prejudice.

                      9

                     10    DATED: December 12, 2018.

                     11    Respectfully submitted,
BAKER BOTTS L.L.P.




                     12

                     13   BAKER BOTTS L.L.P.                                   KEKER, VAN NEST & PETERS LLP

                     14    /s/ Kurt M. Pankratz                                 /s/ Bailey W. Heaps
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)       Robert A. Van Nest - # 84065
                     15   kurt.pankratz@bakerbotts.com                         rvannest@keker.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice)        Leo L. Lam - # 181861
                     16
                          chad.walters@bakerbotts.com                          llam@keker.com
                     17   James Williams (SBN 24075284) (Pro Hac Vice)         Matthew M. Werdegar - # 200470
                          james.williams@bakerbotts.com                        mwerdegar@keker.com
                     18   Harrison Rich (SBN 24083730) (Pro Hac Vice)          Michelle Ybarra - # 260697
                          harrison.rich@bakerbotts.com                         mybarra@keker.com
                     19   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)       Jay Rapaport - #281964
                          clarke.stavinoha@bakerbotts.com                      jrapaport@keker.com
                     20   Morgan Grissum (SBN 24084387) (Pro Hac Vice)         Bailey Heaps - # 295870
                          morgan.grissum@bakerbotts.com                        bheaps@keker.com
                     21   Bryan D. Parrish (SBN 24089039) (Pro Hac Vice)       David J. Rosen - # 296139
                     22   bryan.parrish@bakerbotts.com                         drosen@keker.com
                          2001 Ross Avenue, Suite 700                          Anna Porto - # 319903
                     23   Dallas, TX 75201                                     aporto@keker.com
                          Tel: (214) 953-6500                                  633 Battery Street
                     24   Fax: (214) 953-6503                                  San Francisco, CA 94111-1809
                     25                                                        Telephone: 415 391 5400
                          Wayne O. Stacy (SBN 341579)                          Facsimile: 415 397 7188
                     26   wayne.stacy@bakerbotts.com
                          101 California Street, Suite 3600                    Attorneys for Defendant
                     27   San Francisco, CA 94111                              ZSCALER, INC.
                          Tel: (415) 291-6206
                     28
                                                              STIPULATED REQUEST
                                                              Case: 3:17-cv-04414-JST 1
                          Fax: (415) 291-6306
                      1

                      2   Jennifer C. Tempesta (SBN 4397089) (Pro Hac
                           Vice)
                      3   jennifer.tempesta@bakerbotts.com
                          30 Rockefeller Plaza
                      4   New York, NY 10112
                          Tel: (212) 408-2500
                      5
                          Fax: (212) 408-2501
                      6
                          Attorneys for Plaintiffs
                      7   SYMANTEC CORPORATION AND
                          SYMANTEC LIMITED
                      8

                      9

                     10

                     11
BAKER BOTTS L.L.P.




                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                          STIPULATED REQUEST
                                                          Case: 3:17-cv-04414-JST 2
                      1                                        [PROPOSED] ORDER

                      2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                      3

                      4   DATED: November
                                 December 13,
                                          13, 2018
                                              2018

                      5                                                 Hon. Jon S. Tigar
                      6                                                 United States District Judge

                      7
                                                         Attestation Regarding Signatures
                      8
                                 I, Kurt M. Pankratz, attest that all signatories listed, and on whose behalf the filing is
                      9
                          submitted, concur in the filing’s content and have authorized the filing.
                     10

                     11   Dated: December 12, 2018                           By:    /s/ Kurt M. Pankratz
BAKER BOTTS L.L.P.




                                                                                        Kurt M. Pankratz
                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                             STIPULATED REQUEST
                                                             Case: 3:17-cv-04414-JST 3
